        Case 1:16-cr-00024-DAD Document 82 Filed 09/15/20 Page 1 of 3
   DARRYL YOUNG #255894
 1 Attorney at Law
   Law Offices of Darryl E. Young, P.C.
 2 650 West 20th Street,
   Merced, California 95340
 3 Telephone: 209.354.3500
   Facsimile: 209.354.3502
 4 Email: Darrylyounglaw@gmail.com

 5 Attorney for Defendant
   Ryan Freitag
 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA, )                  1:16-CR-00024 DAD
12                                                )
            Plaintiff,                            )      STIPULATION CONTINUING
13                                                )      STATUS CONFERENCE; ORDER
                                                  )
14          v.                                    )
                                                  )
15                                                )
     RYAN FREITAG,                                )
16                                                )     Date: November 2, 2020
                                                  )     Time: 2 p.m.
17                                                )
            Defendant.                            )
18                                          )

19          This case is set for a status conference on September 21, 2020. On April 17, 2020, this
20
     Court issued General Order 617, which suspends all jury trials in the Eastern District of
21
     California scheduled to commence before June 15, 2020, and allows district judges to continue
22
     all criminal matters to a date after June 1. This order and previous General Orders were entered
23

24 to address public health concerns related to COVID-19. Currently, and until further order, the

25 Fresno courthouse is closed, and all court appearances take place through Zoom. Mr. Freitag is

26
     hearing impaired and requires the services of the CAARTT reporter. He is currently housed in
27
     the Lerdo jail and would have to appear via Zoom.
28
        Case 1:16-cr-00024-DAD Document 82 Filed 09/15/20 Page 2 of 3

            In order to avoid unnecessary cost and inconvenience to the Court defense agrees to
 1

 2 stipulate to a continuance.

 3          In addition, defense counsel request for the status conference to be continued as the

 4 defendant is currently not prepared to admit the allegations in the petition for a supervised

 5
     release violation, and the defense requests additional time to prepare for the next hearing, and
 6
     the government does not object. Accordingly, the parties have agreed to move the next court
 7

 8 appearance to November 2, 2020, before the duty magistrate judge.

 9
                                                  STIPULATION
10

11        Defendant, by and through defendant’s counsel of record and Plaintiff United States of
     America, by and through its counsel of record, stipulate as follows:
12

13          1.      By previous order, this matter was set for a status conference on September 21,
            2020.
14

15          2.      By this stipulation, the parties move to continue the status conference until
            November 2, 2020. Because this matter involves an alleged violation of the defendant’s
16          supervised release, the Speedy Trial Act is does not apply.
17

18          DATED: September 15, 2020.             /s/ Darryl Young
                                                   Darryl E. Young,
19                                                 Attorney for Ryan Freitag
20
            DATED: September 15, 2020 .
21                                                 /s/ David L. Gappa___________ ______
                                                   David L. Gappa,
22                                                 Attorney for United States of America
23

24

25

26
27

28
                                                       2
       Case 1:16-cr-00024-DAD Document 82 Filed 09/15/20 Page 3 of 3

 1                                                    ORDER
 2
            Pursuant to the stipulation submitted by the parties, the status conference previously set
 3

 4 for September 21, 2020 is continued until November 2, 2020 at 2pm before the duty magistrate

 5 judge.

 6

 7

 8
     IT IS SO ORDERED.
 9

10     Dated:     September 15, 2020                          /s/
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
